Citation Nr: 1609031	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated August 2013, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA treatment records. The Veteran also received VA heart examinations in November 2001, January 2010, and August 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will now review the merits of the Veteran's claim.

Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe that the Veteran is unable to secure or follow a substantially gainful occupation.

Under 38 C.F.R. § 4.16 (2015), if a veteran is service-connected for one disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be granted when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability. In such an instance, consideration is given to the Veteran's background including employment and educational history. See 38 C.F.R. § 4.16(b) (2015). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

The Veteran is currently service-connected for valvular heart disease with aortic insufficiency with recent stent placement, rated as 30 percent disabling. As the Veteran is currently service-connected for one disability rated at less than 60 percent disabling, he does not qualify for benefits based on individual unemployability. As such, the Veteran may only be granted entitlement to benefits on an extraschedular basis, if it is found that he has been unable to secure and follow a substantially gainful occupation due to his service-connected heart disability.

Upon review of the evidence of record, the Board does not find that the Veteran's service-connected heart disability has prevented him from securing or following a substantially gainful occupation. 
In lay statements dated April 1987, May 2012, March 2015, and October 2015, the Veteran asserted that his heart disability prevented him from securing a substantially gainful occupation because it prevented him from engaging in manual labor. Further, the Veteran contended that prospective employers would not hire an individual with a known medical condition. However, the claims file contains no evidence that the Veteran has ever been denied an employment opportunity due to his heart disability. 

In further support of his claim, the Veteran provided an undated letter written by a medical provider to a former employer. The letter requested that the Veteran be excused from strenuous activity until further notice, due to a medical condition. However, the medical provider did not identify the actual medical condition preventing the Veteran from engaging in strenuous activity, and it cannot be presumed that the Veteran's heart disability was the cause of this restriction. 

Additionally, the Veteran's heart disability only restricts his ability to engage in manual labor. As noted by the August 2015 VA examiner, the Veteran still has the capacity to engage in sedentary work. Further, the Veteran participated in a medical examination as part of his application for Social Security Administration (SSA) benefits in September 2012. The SSA physician opined that the Veteran can be expected to sit, stand, and walk normally in an 8-hour workday with normal breaks. Although the physician acknowledged that the Veteran experienced some mild limitations with lifting, carrying weight, bending, stooping, crouching, and squatting, this was attributed to the Veteran's back pain and not to his heart disability.

The Board is precluded from awarding an extraschedular TDIU in the first instance.  If the Board finds that the Veteran is potentiallyunable to secure or follow a substantially gainful occupation due to service-connected disabilities, but the schedular requirements for TDIU are not met, then the appeal must be referred to the Undersecretary for Benefits or the Director of Compensation for consideration of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).  In this case, because the Board has not found that the Veteran is unable to secure or follow a substantially gainful occupation, referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to TDIU. As such, the doctrine of reasonable doubt does not apply. See 38 U.S.C.A. § 5107(b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, entitlement to TDIU is not warranted at this time.


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


